Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to whether the foot lever detailed in line 12 is the same or different than the foot lever detailed in line 4. Further, “the foot lever bar” in line 13 lacks antecedent basis. Further, it is unclear to how the linkage moves the back spreader bar slot as detailed in line 14 in that the linkage is not claimed as moving the bird holding plate which is claimed as having the spreader bar slot formed therein. Further, in line 17 it is recommended to change “the vertical guide spear” to - -the vertical guide spear rod- - so as to be consistent with earlier detailed claim language. Further, in lines 17-18 it is unclear to how the side blades and back bar are formed in the bird holding plate in that in lines 9-10 the blades and bar are detailed as protruding through the plate. It is recommended that in lines 9-10 amend the claim language to read - - two side blades protrude into and through the back spreader bar slot and two side blade slots formed in the bird holding plate- - and then delete the blade and bar language from lines 17-18. Further, the claim language of two side blade slots formed in the bird holding plate in lines 17-18 is redundant in that these claim limitations are detailed in line 7 and therefore it is recommended that these claim limitations in lines 17-18 be deleted. Further, it is unclear to how the side blades cut through the bird body as detailed lines 16-17 and it is recommended to change “cut through a bird body that has been slid head first onto and over the vertical guide spear” to - -cut through a bird body that is slid heard first onto and over the vertical guide spear with the two side blades and back spreader bar each extending into the bird body- -.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to whether the lower linkage detailed in claim 4 is the same or different than the bottom linkage detailed in parent claim 3. Further, it is unclear to whether the at rest position detailed in claim 4 is the same or different than the center position detailed in parent claim 1. 
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim lacks antecedent basis for “the knife blades” detailed in line 2. Further, it is unclear to whether the spreader guide spreads the spreader rod as detailed in lines 4-6. It is recommended in line 5 to change “the knife blades” to - -the knife blades,- -.

Allowable Subject Matter

3.	Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following patents are cited to further show the state of the art with respect to bird processing devices in general:
	U.S. Pat. No. 3,296,654 to Segur – shows bird processing device
	U.S. Pat. No. 4,942,642 to Fankhauser et al. – shows bird processing device
	U.S. Pat. No. 8,216,031 to Kleinsasser – shows bird processing device

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643